DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 14, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a removable tubing cartridge assembly or method to install a removable tubing cartridge assembly comprising an upper lip disposed about an upper end of a cartridge body, wherein the upper lip extends axially away from the cartridge body in a first direction; an upper tubing adapter cavity formed in the upper lip, the upper tubing adapter cavity having a mating profile that defines a generally semi-circular mating profile extending from an edge of the upper lip, and the semi-circular mating profile extends from the edge of the upper lip toward the cartridge body; and a lower tubing adapter cavity formed in the cartridge body, wherein the upper lip has a spring bias to frictionally engage the upper tubing adapter within the mating profile.  Regarding claim 19, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a method to install a removable tubing cartridge within an infusion pump, the method comprising engaging an upper lip of a cartridge with an infusion pump, wherein an upper tubing adapter cavity is formed in the upper lip, the upper tubing adapter cavity having a mating profile 4Application No.: 16/175,799defining an opening of the upper tubing adapter cavity, wherein the mating profile defines a generally semi-circular mating profile extending from an edge of the upper lip, wherein the edge of the upper lip is configured to engage at least one upper .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783